EXHIBIT 10.1


TRUEYOU.COM INC.
BUILDING NO. 501, FIFTH FLOOR
7 CORPORATE PARK
NORWALK, CT 06851

September 12, 2006

John Buckingham, CEO
Nouvisage Corp.
18301 Von Karman Avenue
Suite 550
Irvine, CA 92612

Dear John:

        We are pleased to provide this Letter of Intent for the acquisition (the
“Acquisition”) of all outstanding capital stock of Nouvisage Corp. (the
“Company”) by TrueYou.Com Inc. (“TrueYou”) from the shareholders of the Company
(“Sellers”). Each of the Company, Sellers and TrueYou will be referred to herein
as a “Party” and collectively, as the “Parties”.

1.     Structure of Transaction. The transaction will be structured as an
acquisition of all of the capital stock of the Company in exchange for newly
issued shares of Series B Preferred Stock of TrueYou (the “Shares”). By the
terms of the Certificate of Designation of the Series B Preferred Stock, each
share of Series B Preferred Stock of TrueYou is convertible into 10,000 shares
of common stock of TrueYou and are automatically converted into Common Stock at
such time as the Company’s Certificate of Incorporation is amended to increase
the authorized shares. The Acquisition is intended to qualify as a tax-free
exchange under the Internal Revenue Code of 1986.

2.     Purchase Price. Subject to adjustment in accordance with the provision of
Section 3 hereof, the purchase price for the Shares shall be $6,500,000 (the
“Purchase Price”) and shall be paid in Shares pro rata to the Company’s
stockholders (the “Stockholders”) at closing. The number of Shares to be issued
to Sellers shall be determined based on a price per share of common stock of
TrueYou which shall be agreed upon and set forth in the Stock Purchase Agreement
provided for in paragraph 9 below.

3.     Purchase Price Adjustment. Two days prior to the closing of the
Acquisition, Sellers will deliver to TrueYou a closing statement (“Closing
Statement”) setting forth in detail a calculation of the Company’s Working
Capital (as defined below) as of such date (the “Closing Working Capital”).
Immediately prior to the closing of the Acquisition, the Company shall
distribute to Sellers as a dividend, cash in an amount equal to the excess of
the Closing Working Capital over (i) the Working Capital on the June 30, 2006
balance sheet of the Company (the “June 30 Working Capital”) plus (ii) $25,000.
If the Closing Working Capital is less than the



--------------------------------------------------------------------------------

June 30 Working Capital by more than $25,000, the Purchase Price shall be
reduced by 70% of such deficiency. Working Capital shall mean current assets
minus current liabilities (excluding any advances and payments by TrueYou to the
Company and any costs incurred by the Company in connection with the
Acquisition). Final adjustments to the Purchase Price, if any, shall be made
based on a final closing date balance sheet to be agreed upon after the closing
and any payments made at closing will be adjusted to the extent necessary.

4.     Conditions to Closing. TrueYou’s obligation to pay the Purchase Price and
the Sellers’ obligation to sell the Company are subject to the following
conditions: (i) the satisfactory completion by TrueYou of its legal and
financial due diligence as outlined in Section 6 of this Letter of Intent, (ii)
the approval by the board of directors of TrueYou, (iii) the closing of a
financing of at least $19.0 million in gross proceeds to TrueYou which financing
must be in form and substance satisfactory to TrueYou, (iv) the execution of an
employment agreement between TrueYou and John Buckingham in a form satisfactory
to TrueYou and John Buckingham and (v) the completion of an audit of the
financial statements of the Company for the three years ended June 30,2006 and a
review of any interim financial statements, in all cases in form and substance
so that such financial statements can be filed with the Securities and Exchange
Commission no later than four days following the closing of Acquisition. The
parties will work together and cooperate with each other in connection with the
financing referred to above.

5.     Due Diligence. Promptly after execution of this Letter of Intent, we will
move forward to the preparation of the Definitive Agreements (as defined below)
and during such period we will conduct our legal and financial due diligence.
The due diligence will include a review of the Company’s financial condition
(including recent interim financial statements, annual financial statements and
tax information), projected business plans, capital expenditure requirements,
customer and vendor relationships, management information systems, accounting
systems, environmental matters and other relevant business matters.

        The Company and the Sellers agree to provide to TrueYou and its counsel,
accountants and other advisors access to such documents, data, information and
personnel as is reasonably necessary to permit TrueYou to conduct its business,
accounting, tax and legal due diligence (collectively, “Confidential
Information”) such information to be held in accordance with the Confidentiality
Agreement executed by the parties. The Parties acknowledge that TrueYou will be
required to announce the execution of this Letter of Intent on Form 8-k to be
filed with the Securities and Exchange Commission and that this letter will be
attached in its entirety as an exhibit thereto. The Definitive Agreements will
also include a Strategic Alliance Agreement that will by its terms continue
independent of whether the Acquisition closes.

6.     Registration of Shares; Lock-Up. The Shares issued to the Sellers will be
“restricted shares” under the Securities Act of 1933, as amended and will be
registered for resale on Form S-1 as soon as practicably possible after the
closing, which registration statement would also include shares of TrueYou
previously issued to its existing shareholders. Sellers who hold in the
aggregate no less than 39% of the Company’s Shares (exclusive of John
Buckingham) will agree not to sell any Shares within the first 30 days after the
effectiveness of the Form S-1. All Shares held by John Buckingham will be
subject to the same rules as would apply to senior executives of TrueYou. Any
other Sellers that will continue to be employed by the Company or

2



--------------------------------------------------------------------------------

TrueYou will also be subject to any additional restrictions applicable to
employees of TrueYou in connection with the sale of their Shares.

7.     Cash Advances to the Company. Prior to closing and in accordance with the
Definitive Agreements referred to below, TrueYou will advance funds to the
Company in the amounts and upon the occurrence of the events set forth in
Exhibit A hereto and will provide security through the issuance of promissory
notes which notes will be in form and substance acceptable to TrueYou and will
allow the holder to convert into an aggregate of 17% of the Company’s common
ownership if not repaid. If the Acquisition does not close, the Company shall
pay back TrueYou all amounts paid to the Company except for documented
transaction costs of up to $75,000, in six equal monthly installments.

8.     Termination. This Letter of intent may be terminated by either party if
the Acquisition does not close by January 10, 2007 (the “Termination Date”).

9.     Definitive Agreements. Upon signing this Letter of Intent, the Parties
agree to negotiate in good faith a stock purchase agreement (the “Stock Purchase
Agreement”), registration rights agreement (the “Registration Rights
Agreement”), an Employment Agreement for John Buckingham and such other
agreements as may be appropriate or desirable to the parties to this Letter of
Intent (collectively, the “Definitive Agreements”). The Stock Purchase Agreement
will incorporate the terms and conditions outlined in this Letter of Intent and
contain representations, warranties, covenants, closing conditions,
indemnification provisions and such other terms as are customary for a
transaction of this nature.

10.     Exclusivity. Sellers and the Company understand that TrueYou will devote
substantial time and effort and incur substantial expenses conducting the
business, financial and legal due diligence investigation of the Company and
preparing the Definitive Agreements and other documentation in connection with
the transaction. Accordingly, to induce TrueYou to commit its resources to this
effort, Sellers and the Company agree that until the Termination Date, except
for the transactions contemplated hereby, they will not, directly or indirectly,
through any officer, director or employee of the Company or Sellers or through
any agent or otherwise, (i) solicit, initiate, or encourage submission of or
receive any proposals or offers from any corporation, partnership, persons or
group relating to any acquisition, purchase or option to purchase any of the
business, assets or stock of the Company, or any merger, consolidation,
recapitalization or other business combination of any kind involving the Company
or (ii) furnish to any person or any entity any information with respect to the
foregoing except to professionals representing the Company. The Stock Purchase
Agreement will also contain a “no-shop” provision similar to the above
applicable for the period between signing and closing.

11.     Expenses. Except as set forth in Section 8 hereof, each of the parties
to this Letter of Intent will pay their own costs, fees and expenses (including
legal, accounting and business brokerage fees and expenses) in connection with
the negotiation and execution of this agreement and the acquisition agreement
and in connection with the due diligence and transactions contemplated thereby.
The parties represent and warrant to each other that neither has utilized the
services of a broker and that no brokerage commission will be due or payable to
any party as a result of the transaction contemplated hereby.

3



--------------------------------------------------------------------------------

12.     Effect of Agreement. Subject to the provisions herein, this letter is
intended to be a legal, binding agreement of the Parties.

13.     Authority to Enter into Agreement. By signing below, each of the Parties
represents and warrants that it has the authority to bind themselves and the
respective entities to this Letter of Intent in accordance with the terms
hereof.

14.     Governing Law. This Letter of Intent will be governed by the laws of the
State of New York.

15.     Jurisdiction and Venue. Each of the parties hereto hereby irrevocably
consents and submits to the exclusive jurisdiction of the United States District
Court for the Southern District of New York in connection with any proceeding
arising out of or relating to this Letter of Intent or the transactions
contemplated hereby and waives any objection to venue in such courts; provided,
however, that if such court lacks jurisdiction with respect to such proceeding,
each of the Parties irrevocably consents to the jurisdiction of the Supreme
Court of the state of New York in connection with such proceeding and waives any
objection to venue in New York County, State of New York. Service of any
summons, complaint, notice or other process relating to such proceeding may be
served outside New York State by registered mail, return receipt requested, or
by personal service, provided a reasonable time for appearance or response is
allowed.

16.     Counterparts. This Agreement may be executed in counterparts which
together shall constitute one document.

        If the foregoing sets forth our understanding, please so indicate by
signing in the space provided below.






AGREED AND ACCEPTED:

Nouvisage Corp.

By: /s/ John Buckingham/CEO                          
        Name: John Buckingham
        Title: Chief Executive Officer

/s/ John Buckingham/CEO                          
John Buckingham
Very truly yours,

TrueYou.Com Inc.

By: /s/ Matthew B. Burris                          
        Name:  Matthew B. Burris
        Title:  CFO/CEO







4



--------------------------------------------------------------------------------

Certain Other Company Shareholders



/s/ Eve Foist                                        
Eve Foist

/s/ James H. Parrott                              
Jim Parrott

/s/ Mel Kooyumjian                            
Mel Kooyumjian

ANGEL STRATEGIES, LLC

By /s/ John Garcia                                    9/12/06
John Garcia, Manager
 

5



--------------------------------------------------------------------------------


EXHIBIT A

Order of
Advances Amount Event
      1  $75,000  The day the Letter of Intent is signed by all parties
      2   75,000  The day the Company's auditors are signed on with TrueYou's
approval
      3   25,000  Upon completion and delivery of the Audit
      4   50,000  Three weeks after signing of Letter of Intent.
      5   75,000  Six weeks after signing of Letter of Intent.

--------------------------------------------------------------------------------

   $300,000   